PER CURIAM: *
We have carefully considered Petitioner’s Petition for Review in light of the Order of the Board of Immigration Appeals (BIA) for which review is sought and the facts and applicable law as set forth in the briefs of the parties to this court. On the basis of our full consideration we are convinced that there is no meritorious basis for the review sought by petitioner. Consequently, his Petition for Review is,
DENIED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir R. 47.5.4.